Citation Nr: 1235500	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The February 2008 decision denied service connection for a low back disorder.  

Service connection for a low back disability had previously been denied by the RO in December 1977.  There is no indication that the Veteran was informed of his appeal rights as then required by the provisions of 38 C.F.R. § 3.103(e) (1977) (now codified at 38 C.F.R. § 3.103(f) (2011)).  Failure to provide notice of appellate rights means that a claim remains open.  Parham v. West, 13 Vet. App. 59 (1999) (per curium).  Accordingly the Board, like the RO, will consider this claim on the merits without need for new and material evidence to reopen.

The Board notes parenthetically that the 1977 denial was premised on the fact that the Veteran had failed to report for an examination.  At the time, regulations provided that failure to report for an examination could result in the claim being treated as abandoned.  38 C.F.R. § 3.158(b) (1977).  The RO did not; however, adjudicate the claim as abandoned, but instead denied it.

The Veteran's claim had also initially included entitlement to non-service-connected pension benefits, which was denied in a letter from the RO dated in February 2008.  In the Veteran's May 2008 correspondence, he indicated that he had been unaware of a decision on this claim.  By letter dated in December 2008, the Veteran was informed of the February 2008 decision and referred to the decision letter which contained his appellate rights.  The Veteran did not appeal that decision, thus, it became final.

In correspondence dated in October 2011, the Veteran referred to his claim for non-service-connected pension benefits.  As an appeal as to this matter has never been perfected, the issue is not currently before the Board.  Absent a decision, a notice of disagreement and a substantive appeal the Board does not have jurisdiction of an issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  The issue is, therefore, referred to the RO for appropriate action.

In his January 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran had indicated that he wished to be scheduled for a hearing before a Veterans Law Judge of the Board.  However, in his October 2011 correspondence, he withdrew his request for a hearing.  Therefore, the Veteran request to testify before the Board is withdrawn.  38 C.F.R. § 20.704 (2011). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In October 2011, the RO received correspondence from a private attorney indicating that the Veteran had requested she assist him with his claim.  She indicated, however, that she was not certified to handle VA cases, and that she had just begun the process of being certified.  This correspondence was accompanied by a copy of an Appointment of Veterans Service Organization As Claimant's Representative (VA Form 21-22) appointing her as the Veteran's representative.  

The attorney is not accredited to represent claimants before VA.  As such, she could not ordinarily act as the Veteran's representative.  38 C.F.R. § 14.629(b) (2011).  An individual may be authorized to represent one claim before VA without being accredited.  38 C.F.R. § 14.630(a) (2011).  The attorney in this case could not represent the Veteran under that provision, because there is no written statement signed by the Veteran and attorney stating that no compensation would be charged or paid.  Id.

The record contains a VA Form 21-22 dated in February 2007, showing that the Veteran had appointed The American Legion as his accredited representative.  In September 2012, The American Legion submitted a Written Brief Presentation in support of the Veteran's claim.  Absent appointment of another accredited representative, the Board finds that The American Legion remains the Veteran's representative.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.


REMAND

In November 2011 correspondence the Veteran indicated that he was now adjudicated disabled by the Social Security Administration on the basis of his back disability.  VA has a duty to obtain the Social Security decision and any underlying medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

In this case, service treatment records document low back symptomatology.  The Veteran has provided competent reports of current symptoms and a continuity of symptoms since service.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain a complete copy of any adjudications, and the records underlying the adjudications, of the Veteran's claim for Social Security Administration disability benefits.

3.  Schedule the Veteran for a VA examination to determine whether any current low back disability demonstrated since service is as likely as not related to the injuries sustained during the Veteran's active service. 

The claims file, a copy of this Remand, and any relevant records in Virtual VA must be made available to the examiner, and the examiner should acknowledge consideration of this evidence. 

The examiner should provide an opinion as to whether it is at least as likely as not that any low back disorder demonstrated since service is related to the Veteran's active service, or to any incident therein.

The examiner should note the low back complaints in service.

The examiner should also acknowledge the Veteran's reports of a continuity of symptomatology beginning in service.

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.  

The absence of documentation in service treatment records is not, by itself, sufficient reason to reject the Veteran's reports.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

A complete rationale for all conclusions and opinions must be provided. 

4.  The agency of original jurisdiction (AOJ) should review the claims file to insure that it complies with the instruction contained in this remand.

5.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




